Citation Nr: 1210632	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and P.L.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the Veteran's previously assigned noncompensable disability rating for bilateral hearing loss.  The Veteran submitted a notice of disagreement with this determination in July 2008, and timely perfected his appeal in February 2009.

In August 2010 the Veteran testified before the undersigned Acting Veterans Law Judge via video conference.  A transcript of this proceeding has been incorporated into the evidence of record.

In September 2010 the Board remanded this claim to obtain a new VA audiology evaluation.  Audiological evaluations were conducted in October 2010 and November 2010, and the file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  During the period under review the Veteran's bilateral hearing loss disability has been manifested by at worst a Level I hearing loss in the right ear and a Level III hearing loss in the left ear, with speech recognition scores of 94 percent and 84 percent respectively.

2.  The evidence in this case does not present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).

2.  The criteria for referral for increased disability rating for bilateral sensorineural hearing loss on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have been met or that any error is not prejudicial. 

The first and third elements were met by the August 2007 notice letter.  It informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran has also submitted personal statements and lay statements from others with respect to his service-connected bilateral hearing loss.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element, the Board notes that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores, supra.  The Board notes that the Veteran received a statement of the case in February 2009 and supplemental statements of the case in September 2009 and March 2011, addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated communications from the RO and the Appeals Management Center (AMC) describing the Ratings Schedule and applying the pertinent provisions to his claim.  The Board finds that the Veteran was at least on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that the error in the third element of Vazquez-Flores notice is not prejudicial.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with appropriate VA examinations in September 2007, October 2008, August 2009, October 2010, and November 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a supplemental statement of the case in March 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  Relevant Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).  While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board notes that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011). 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  However, the test results below do not meet the numerical criteria for such a rating.  Thus, the Veteran's bilateral hearing loss is to be rated by the usual method.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Evidence and Analysis

During VA audiological evaluation in September 2007 the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
50
55
70
LEFT
40
45
70
65
75

The average decibel loss was 52.5 in the right ear and 63.75 in the left ear.  Speech recognition ability was 96 percent for the right ear and 84 percent for the left ear.  This examination results in a mechanical finding of hearing acuity Level I for the right ear and Level III for the left ear.  These findings warrant a noncompensable disability rating under 38 C.F.R. § 4.85. 

During VA audiological evaluation in October 2008 the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
55
50
65
LEFT
35
35
60
60
75

The average decibel loss was 51.25 in the right ear and 57.5 in the left ear.  Speech recognition ability was 92 percent for both ears.  This examination results in a mechanical finding of hearing acuity Level I for the right ear and Level II for the left ear.  These findings warrant a noncompensable disability rating under 38 C.F.R. § 4.85. 

During VA audiological evaluation in August 2009 the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
55
55
65
LEFT
40
45
65
60
65

The average decibel loss was 53.75 in the right ear and 58.75 in the left ear.  Speech recognition ability was 94 percent for the right ear and 84 percent for the left ear.  This examination results in a mechanical finding of hearing acuity Level I for the right ear and Level III for the left ear.  These findings warrant a noncompensable disability rating under 38 C.F.R. § 4.85. 

Pursuant to the Board's September 2010 remand, the Veteran was scheduled for a VA audiological evaluation in October 2010.  During pure tone testing, the Veteran gave inconsistent and unreliable responses.  The clinician re-instructed him on the task and started over.  Supra aural and insert phones were used.  His admitted thresholds were not consistent with his speech reception scores and were rarely repeatable.  The Veteran was then instructed on the speech discrimination task and the level was chosen based on his speech reception scores (considered reliable), not his admitted pure tone thresholds (considered unreliable).  His scores for the Maryland CNC test presented monaurally were good (80 percent to 92 percent) in both ears.  The Maryland CNCs were then presented bilaterally at a level only 20 decibels above than his admitted thresholds and pure tone average.  

Thus, if the Veteran's admitted thresholds were accurate, this presentation would have yielded very poor scores.  He reported to the VA examiner that this level was "too loud".  This further indicated that the pure tone test results were unreliable.  Bone conduction testing was completed and air-bone gaps were present below 1000 Hertz.  This was inconsistent with normal tympanometry.  The Veteran's admitted pure tone thresholds were inconsistent with his bone conduction thresholds, his speech scores, and his word recognition cores.  His low frequency air-bone gaps were inconsistent with normal tympanometry and he had no history of middle ear dysfunction.  The VA examiner concluded that the Veteran's hearing loss could not be accurately evaluated and functional effects could not be commented on until an evaluation could be completed where the admitted thresholds of the Veteran were consistent and repeatable, and the reliability was considered good/excellent.

The Veteran was afforded a second VA audiological evaluation in November 2010.  At that time the Veteran's admitted pure tone thresholds were again inconsistent, and were significantly worse by both air and bone conduction compared to the test completed in October 2010.  Objective testing reliability was considered good.  Distortion Product Otoacoustic Emissions (DPOAE) testing was performed utilizing the Bio-Logic System.  Only results from the right ear could be obtained as a seal for the left ear could not be maintained.  The test protocol utilized was a test frequency range of 1341 Hertz to 9061 Hertz with intensity levels presented of 65 decibels and 55 decibels.  The minimum accepted amplitude level for a DPOAE was -10 decibels with the DPOAE to noise criteria at 5 decibels.  

F2 Stimulus Frequency findings showed no measurable DPOAEs.  The absence of DPOAEs was indicative of outer hair cell destruction.  This was noted as typical for a hearing loss of at least a moderate degree.  This result was consistent with the past test results (prior to 2010).  Ultimately, the VA examiner concluded that the Veteran's hearing loss could not be accurately evaluated and functional effects could not be commented on until an evaluation could be completed where the admitted thresholds of the Veteran were consistent and repeatable, and the reliability was considered good/excellent.

There is no other relevant medical evidence in the record. 

In short, the objective medical evidence of record indicates that a zero percent disability rating has been correctly assigned by the RO.  Although the Board is aware that the VA examiners in both October 2010 and November 2010 were unable to obtain valid testing results, the November 2010 VA examiner commented that the relevant and competent findings available established that the Veteran's hearing loss was consistent with the examination reports prior to 2010.  The Board thus finds that the Veteran's hearing loss was properly assigned a zero percent disability rating under Diagnostic Code 6100. 

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

In this case, the September 2007, October 2008, and August 2009, VA examinations, which were conducted after the examination worksheets were revised to include discussion of the effects of a hearing loss disability on occupational functioning and daily life, merely document the Veteran's general complaints of bilateral hearing loss.  However, to the extent that the examination reports do not include a discussion of the effects of the Veteran's hearing loss disability on occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission because he (1) alleged no such prejudice and (2) stated on more than one occasion during the pendency of the claim the effects of his bilateral hearing loss disability on his daily life.  See Board Video Conference Hearing Transcript, August 18, 2008, generally.  Further, in both October 2010 and November 2010 the VA audiologist stated it was not clinically possible to provide commentary on the effects of the Veteran's hearing loss on his occupational functioning or daily life.

Finally, as was discussed above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected bilateral hearing loss has not changed appreciably since the Veteran filed his claim in August 2007.  There are no medical findings or other evidence that would allow for the assignment of a compensable disability rating at any time during the period of time here under consideration.  Based on the record, the Board finds that a noncompensable disability rating was properly assigned for the entire period from the date of his claim in August 2007.  Id. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected hearing loss are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected hearing loss.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue on appeal before the Board. 

In sum, for reasons that have been expressed in detail above the Board has concluded that a rating in excess of the currently assigned noncompensable rating for the Veteran's service-connected bilateral hearing loss is not warranted.  The benefit sought on appeal is accordingly denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


